339 F.2d 1022
144 U.S.P.Q. 51
GLASTRUSIONS, INC., Plaintiff-Appellant,v.NEW PLASTIC CORPORATION, Defendant-Appellee.
No. 19342.
United States Court of Appeals Ninth Circuit.
Dec. 10, 1964, Rehearing Denied Jan. 19, 1965.

Francis A. Utecht, Fulwider, Patton, Rieber, Lee & Utecht, Long Beach, Cal., for appellant.
Herbert A. Huebner, Huebner & Worrel, Los Angeles, Cal., for appellee.
Before MERRILL, DUNIWAY and ELY, Circuit Judges.
PER CURIAM.


1
In our judgment the findings of fact, while perhaps not as specific with reference to the prior art as we might have wished, are sufficient and are not clearly erroneous.  They support the Court's determination that the patent in issue lacked invention and was a mere aggregation of elements old in the art.


2
Under the circumstances we need not deal with the attack on the District Court's determination that there was no infringement.


3
Judgment affirmed.